DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites: “…wherein the controller comprises a potentiometer adapted to enable the user to adjust an air flow.”  This limitation is considered indefinite because it is unclear if applicant is referring to an air flow different from “a flow of air from the fan” recited in claim 1 or if it is the same “flow of air from the fan” as recited in claim 1.
Claim 10 recites the limitation “ wherein the desired scent is adapted to produce an effect on the user’s enjoyment of the food. There is no mention of user’s enjoyment of food previously in claim 1.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites: “…wherein the desired scent comprises a scent adapted to affect an appetite of the user for a selected food or beverage.”  This limitation is considered indefinite because a scent to affect an appetite of the user for a selected food or beverage is subjective, and therefore, the meets and bounds of the claim are not clear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Manne, J. (US Pat. Pub. No. 2007/0090550, hereinafter Manne).
In regards to Claims 1-2, Manne discloses scent delivery device comprising:
a first element (#5 headset-encompasses the limitation of claim 2) adapted to be worn on a head of a user, the first element adapted to extend over a top of the head when the user is wearing the scent delivery device (see figure 1B, and paragraphs [0015] and [0085]);
an adjustable speed fan attached to the first element, wherein the adjustable speed fan is positioned proximate a side of the head of the user when the user is wearing the scent delivery device (see paragraphs [0017],  [0068] and [0117]);
a second element (#6) adapted to extend from the side of the head to an area in front of a face of the user when the user is wearing the scent delivery device, the second element (#6) having a first end and a second end, the first end being attached to an outlet of the adjustable speed fan, the first end being proximate the side of the head of the user when the user is wearing the scent delivery device, and a second end adapted to be positioned proximate a nose of the user when the user is wearing the scent delivery device (see figure 1B and paragraph [0085]);
a container (#4) attached to the second end of the second element, the container (#4) proximate the nose of the user when the user is wearing the scent delivery device, the container holding a desired scent (see figure 1B and paragraphs [0017], [0019] and [0085]);
the second element being adapted to direct a flow of air from the fan to the container (#4) and to the nose of the user when the user is wearing the scent delivery device and the second end of the second element is positioned proximate the nose of the user (see figures 1A and 1B, and paragraphs [0017], [0019] and [0085]); and
a controller adapted to control the speed of the adjustable speed fan so that the flow of air from the fan contacts the container (#4), acquires the desired scent, and produces a flow of scented air to the nose of the user when the user is wearing the scent delivery device and the second end of the second element is positioned proximate the nose of the user (see figures 1A and 1B and 12, and paragraphs [0068], [0087], [0105]-[0107] and [0117]; Manne discloses wherein a fan or heater can be employed to assist diffusion and provide a current of air on which the scent molecules travel to the nose. Microprocessor #108 is attached by wires #110 to heater #112.  Microprocessor #108 is controlled by the electronics in the PED or by a separate means which communicates in a conventional way to microprocessor #108 to control the scent that is released. Heater #112 not only causes the release of scent from microcapsule #106, but can also cause an air current by the fact that the air is heated to above ambient temperatures, thereby causing an upward flow of air. Since the heater or fan are equally operable and the microprocessor #108 is wires to the heater #112, it is considered obvious, absent evidence to the contrary, that the microprocessor #108 may be equally wired to the fan and equally adapted to control the speed of the adjustable speed fan so that the flow of air from the fan contacts the container to assist diffusion and provide current of air on which the scent molecules travel to the nose.).
In regards to Claim 8, Manne discloses wherein the headset (#5) comprises a portion adapted to extend over a top of a head of the user (see figure 1A and 1B, and paragraphs [0015] and [0085]).
In regards to Claim 9, Manne discloses wherein the second element comprises a flexible boom tube (#6) (see figure 1A and 1B, and paragraph [0085]).
In regards to Claim 10, Manne discloses the scent delivery device as recited in claim 1.  Although Manne is silent in regards to wherein the desired scent is adapted to produce an effect on a user’s enjoyment of food, Manne discloses substantially the same scent delivery device having substantially similar structural limitations as claimed by the applicant.  Therefore, it is reasonably expected, absent evidence to the contrary, that Manne’s scent delivery device is capable of functioning in the same manner as claimed by the applicant, such that the desired scent is adapted to produce an effect on a user’s enjoyment of food, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are considered prima facie obvious.  See MPEP 2112.01.
In regards to Claim 11, Manne discloses the scent delivery device as recited in claim 1.  Although Manne does not explicitly disclose wherein the container (#4) comprises a vial, changing the type of container to a vial is a mere engineering design choice, in order to obtain a desired end-result, such as for improved aesthetic appearance or for improved spacing availability, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
Claims 3-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Manne in view of Manne, J. (WO1999/001793A1, hereinafter ‘793).
In regards to Claim 3, Manne discloses wherein the second element comprises a boom (#6) (see figure 1B and paragraph [0085]), but fails to disclose wherein the second element comprises a nozzle. 
However, ‘793 teaches a scent delivery device for delivering scents to a user’s nose comprising a scented air generator and a nasal interface, wherein the scented air generator comprises a case and provides scented air to the nasal interface by means of a conduit and the nasal interface is positioned in close proximity to a user’s nose so as to provide scented air directed to the user’s nose and allows for rapid exhaust of scented air from the user’s nose (see page 2, lines 11-17).  The scented air generator comprises at least one scent container and a blower fan is used to force air through the scent container, thereby producing scented air.  The scented air is directed to the user’s nose by tubing, i.e. nozzle, which connects to the nasal interface and exhaust the scented air from under the user’s nose (see page 2, lines 18-26).   Further, an electrical source housed in the case, said electrical source providing electricity to said fan so that said fan can move scented air through said device (see page 3, lines 29-31), and a microprocessor is housed in the case for controlling the fan (see page 4, lines 8-10). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the scent delivery device as disclosed by Manne by substituting a known second element (boom) for another known second element (nozzle) for delivering the scent to the user’s nose, as claimed by the applicant, with a reasonable expectation of success, as ‘793 teaches a scent delivery device for delivering scents to a user’s nose comprising a scented air generator and a nasal interface, wherein the scented air generator comprises a case and provides scented air to the nasal interface by means of a conduit and the nasal interface is positioned in close proximity to a user’s nose so as to provide scented air directed to the user’s nose, whereby the scented air generator comprises at least one scent container and a blower fan is used to force air through the scent container, thereby producing scented air and the scented air is directed to the user’s nose by tubing, i.e. nozzle, which connects to the nasal interface, thereby effectively delivering the scented air to the user’s nose in a rapid manner (see page 2, lines 2-9). 
In regards to Claim 4, Manne, in view of ‘793, discloses the scent delivery device as recited in claim 3.  ‘793 further teaches wherein the nozzle (#12 in second end, #34 extending from outlet of fan), i.e. tubing, comprises a tube (#34) formed of a flexible material and the tube (#34) extends from the outlet of the adjustable speed fan (#30) to the second end of the second element (#12 interface tubing), i.e. nozzle, positioned proximate the nose of the user which directs the scented air to nasal interface (#14) located at the user’s nose (see figures 1-3, page 7, lines 11-22). 
Since ‘793 clearly teaches that the air flows through the flexible tubing, contacts the scent container and acquires the desired scent and delivers the flow of scented air to the nose of the user, it would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the scent delivery device as disclosed by Manne to have the nozzle to comprise a tube formed of a flexible material, the tube extending from the outlet of the adjustable speed fan positioned proximate the side of the head of the user to the second end of the second element positioned proximate the nose of the user, as claimed by the applicant, with a reasonable expectation of success, in order to direct air from the fan to the scent container and deliver the scented air to the user’s nose more efficiently. 
In regards to Claim 5, Manne discloses the scent delivery device as recited in claim 1, but is silent in regards to wherein the adjustable speed fan comprises one of a blower fan, a centrifugal fan, and an axle fan (see figure 3 and page 7, line 11; ‘793 teaches wherein the adjustable speed fan is a blower fan).
However, ‘793 teaches a scent delivery device for delivering scents to a user’s nose comprising a scented air generator and a nasal interface, wherein the scented air generator comprises a case and provides scented air to the nasal interface by means of a conduit and the nasal interface is positioned in close proximity to a user’s nose so as to provide scented air directed to the user’s nose and allows for rapid exhaust of scented air from the user’s nose (see page 2, lines 11-17).  The scented air generator comprises at least one scent container and a blower fan is used to force air through the scent container, thereby producing scented air.  The scented air is directed to the user’s nose by tubing, i.e. nozzle, which connects to the nasal interface and exhaust the scented air from under the user’s nose (see page 2, lines 18-26).   Further, an electrical source housed in the case, said electrical source providing electricity to said fan so that said fan can move scented air through said device (see page 3, lines 29-31), and a microprocessor is housed in the case for controlling the fan (see page 4, lines 8-10). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the scent delivery device as disclosed by Manne by substituting a known fan for another known fan, such as a blower fan, as claimed by the applicant, with a reasonable expectation of success, as ‘793 teaches a scent delivery device for delivering scents to a user’s nose comprising a scented air generator and a nasal interface, wherein the scented air generator comprises a case and provides scented air to the nasal interface by means of a conduit and the nasal interface is positioned in close proximity to a user’s nose so as to provide scented air directed to the user’s nose, whereby the scented air generator comprises at least one scent container and a blower fan is used to force air through the scent container, thereby producing scented air and the scented air is directed to the user’s nose by tubing, i.e. nozzle, which connects to the nasal interface, thereby effectively delivering the scented air to the user’s nose in a rapid manner (see page 2, lines 2-9). 
In regards to Claim 13, Manne discloses wherein the first element (#5) comprises a headset and the second element comprises a flexible boom tube (see figure 1A and 1B, and paragraphs [0015] and [0085]). Manne fails to disclose wherein the second element comprises a tube formed of a flexible material, the tube extending from the outlet of the adjustable speed fan positioned proximate the side of the head of the user to the second end of the second element positioned proximate the nose of the user.
However, ‘793 teaches a scent delivery device for delivering scents to a user’s nose comprising a scented air generator and a nasal interface, wherein the scented air generator comprises a case and provides scented air to the nasal interface by means of a conduit and the nasal interface is positioned in close proximity to a user’s nose so as to provide scented air directed to the user’s nose and allows for rapid exhaust of scented air from the user’s nose (see page 2, lines 11-17).  The scented air generator comprises at least one scent container and a blower fan is used to force air through the scent container, thereby producing scented air.  The scented air is directed to the user’s nose by tubing, i.e. second element comprising a tube, which connects to the nasal interface and exhaust the scented air from under the user’s nose (see page 2, lines 18-26).   Further, an electrical source housed in the case, said electrical source providing electricity to said fan so that said fan can move scented air through said device (see page 3, lines 29-31), and a microprocessor is housed in the case for controlling the fan (see page 4, lines 8-10). 
‘793 further teaches wherein the tube (#12 in second end, #34 extending from outlet of fan) is formed of a flexible material and the tube (#34) extends from the outlet of the adjustable speed fan (#30) to the second end of the second element (#12 interface tubing) positioned proximate the nose of the user which directs the scented air to nasal interface (#14) located at the user’s nose (see figures 1-3, page 7, lines 11-22). 
Since ‘793 clearly teaches that the air flows through the flexible tubing, contacts the scent container and acquires the desired scent and delivers the flow of scented air to the nose of the user, it would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the scent delivery device as disclosed by Manne to substitute a known second element for another known second element, such as a tube formed of a flexible material, the tube extending from the outlet of the adjustable speed fan positioned proximate the side of the head of the user to the second end of the second element positioned proximate the nose of the user, as claimed by the applicant, with a reasonable expectation of success, in order to direct air from the fan to the scent container and deliver the scented air to the user’s nose more efficiently and in a rapid manner (see page 2, lines 2-9). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Manne in view of Andersen , J. (US Pat. Pub. No. 2010/0129268, hereinafter Andersen).
In regards to Claim 12, Manne discloses the scent delivery device as recited in claim 1.  Although Manne is silent in regards to wherein the desired scent comprises a scent adapted to affect an appetite of the user for a selected food or beverage, Manne discloses substantially the same scent delivery device having substantially similar structural limitations as claimed by the applicant.  Therefore, it is reasonably expected, absent evidence to the contrary, that Manne’s scent delivery device is capable of functioning in the same manner as claimed by the applicant, such that the desired scent is adapted to affect an appetite of the user for a selected food or beverage, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are considered prima facie obvious.  See MPEP 2112.01.
In the alternative, Andersen teaches a scent delivery device for directing a scent to a user.  The scent delivery device comprises a housing (#10) having a drive mechanism (#30) comprising a drive shaft (#31) contained therein, a fan (#40) connected to the drive mechanism (#30), and a scent reservoir (#60), i.e. container, for holding a desired scent (see figures 1-2 and paragraph [0029]).  
Andersen further teaches a secondary structure (#80) that can be engaged with drive shaft (#31) and enjoyed in combination with any scent (see paragraph [0039]).  The scent can be formulated as a component or ingredient of a scent-releasing substance and is capable of releasing a scent for a prolonged or extended period of time.  Any scent known in the art may be used with the device of the invention.  Representative scents may include fruit scents, such as lemon, orange, apple, strawberry, candy, cola, a variety of food items, such as pizza, hot dogs, hamburgers, and also unusual or displeasing scents, such as garbage, onions, garlic (see paragraphs [0041]-[0046]). The secondary structure (#80) can comprise a confectionary product (#90), such as candy products, wherein the device of the invention can rotate the secondary structure (#80), thereby enhancing both the pace of enjoyment of consumption for the user.  In those instances where the secondary structure (#80) is candy, it may be complimentary to the scent contained in the scent reservoir (#60), such that the perception of the scent and consumption of the candy provide a combined sensory effect of the user (see paragraphs [0047]-[0048]).  This is considered equivalent to wherein the desired scent comprises a scent adapted to affect an appetite of the user for a selected food or beverage, as claimed by the applicant.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the scent delivery device as disclosed by Manne by substituting a known desired scent with another known desired scent adapted to affect an appetite of the user for a selected food or beverage, as claimed by the applicant, with a reasonable expectation of success, as Andersen teaches a scent delivery device for directing a scent to a user comprising a housing having a drive mechanism comprising a drive shaft contained therein, a fan connected to the drive mechanism, a scent reservoir for holding a desired scent, and a secondary structure that can be engaged with drive shaft and enjoyed in combination with any scent, wherein the secondary structure can comprise a confectionary product, such as candy products, and in those instances where the secondary structure is candy, it may be complimentary to the scent contained in the scent reservoir, such that the perception of the scent and consumption of the candy provide a combined sensory effect of the user, thereby affecting the enjoyment of food by the user by enhancing the user’s sensory experience (see paragraphs [0047]-[0048]).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Manne in view of Xu Jiasheng (CN87205018U, relied on machine translation, hereinafter Xu).
In regards to Claim 6, Manne discloses the scent delivery device as recited in claim 1, but fails to disclose wherein the controller comprises a potentiometer adapted to enable the user to adjust an air flow.
However, Xu teaches an intermittent fragrance device for delivering scent.  The intermittent fragrance device is composed of a material-storing device, a fan for accelerating material diffusion, and an electronic timing control device.  In order to accelerate diffusion of material, the fan is connected to the material-storing device with a pipe having a valve and the valve is controlled by the electronic control device which intermittently opens and closes the valve for diffusing the material intermittently (see page 2-description).  
Xu teaches in figure 1, the intermittent fragrance device comprising an electromagnet (#1), valve (#2), pipe (#3), material-storing device cover (#4), tube (#5), valve (#6), fan (#8) and material-storing device (#9) (see figure 1 and page 1 description).  Xu further teaches in figure 2, electronic timing control (using integrated circuit) A1, a A2—TTL NAND gate B1B2, inverting driver L1, L2—coil M of the electromagnet motor of fan (#8).   Example 1: intermittent fragrance with micro-fan, the structure in FIG. 1, the electronic timing control circuit board structure of circuit testing device according to FIG. 2. TTL integrated circuit NAND gate A1, A2 and the potentiometer R1, R2 and capacitors C1, C2 multi-harmonic oscillator. Adjusting R1 and R2 can change the width and period of the output square wave, through the driver B1, B2 drive electromagnet (#1) and the motor M of the micro-fan (#8) to generate intermittent motion, when L1 and L2 is electrified, the valve (#2) and (#6) synchronously opening, micro-fan (#8) sends air flow through tube (#5) to material-storing device (#9), picks up the fragrance from the material and passes through tube (#3) to the outside (see page 1 description of figures, examples and embodiments).  This is considered equivalent to wherein the controller comprises a potentiometer adapted to enable the user to adjust the air flow, as claimed by the applicant.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the scent delivery device as disclosed by Manne by having the controller to further comprise a potentiometer adapted to enable the user to adjust the air flow, as claimed by the applicant, with a reasonable expectation of success, as Xu teaches an intermittent fragrance device for delivering scent composed of a material-storing device, a fan for accelerating material diffusion, and an electronic timing control device, wherein in order to accelerate diffusion of material, the fan is connected to the material-storing device with a pipe having a valve and the valve is controlled by the electronic control device which intermittently opens and closes the valve for diffusing the material intermittently, whereby the intermittent fragrance device further comprises electromagnet, valve, pipe, material-storing device cover, tube, valve, fan, material-storing device, and electronic timing control board structure comprising TTL integrated circuit NAND gate A1, A2 and the potentiometer R1, R2 and capacitors C1, C2 multi-harmonic oscillator, and by adjusting R1 and R2 can change the width and period of the output square wave, through the driver B1, B2 drive electromagnet and the motor M of the micro-fan to generate intermittent motion, when L1 and L2 is electrified, the valves synchronously opening, micro-fan sends air flow through tube to material-storing device, picks up the fragrance from the material and passes through tube to the outside, thereby efficiently maintaining appropriate flow of scented air to the outside (see page 1 description of figures, examples and embodiments).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Manne in view of Adachi et al. (JP2007023769A-relied on machine translation, hereinafter Adachi).
In regards to Claim 7, Manne discloses the scent delivery device as recited in claim 1, but fails to disclose further comprising a motion sensor adapted to detect a movement of the user, wherein the controller changes a flow rate of air in response to the movement.
However, Adachi teaches a scent delivery device with controlled delivery of the scent to keep the atmosphere comfortable.  The scent delivery device (#11) comprises a control device (#12, #28) for controlling the operation of the scent delivery device (#11), a ventilation duct (#19) having an intake port and a discharge port (#18) opened to the outside, and the ventilation duct (#19) includes a blower (#20), i.e. fan, and a solid fragrance (#21) is provided in a container.  The blower (#20) sucks air through the suction port (#17) towards the discharge port (#18), picks up scent from the solid fragrance (#21) and the fragranced air is delivered to the outside through discharge port (#18) (see figures 1-3 and page 3).  
Adachi further teaches a seating sensor (#29), i.e. motion sensor, that detects a user, and the operation unit main body (#28, #12), i.e. control device, controls the operation of the blower (#20) according to the operation of the seating sensor (#29), i.e. motion sensor.  When a user is detected by the seating sensor (#29), i.e. motion sensor, the seating sensor (#29) sends an output signal to the control device (#12, #28) which operates the air flow rate of the blower (#20) to supply a small fragranced air amount from the scent delivery device (#11).  If the seating sensor (#29), i.e. motion sensor, detects the user for a predetermined time, the control device (#12) increases the rotational speed of the blower (#20) to increase the flow rate of air to a medium fragranced air amount (see page 4).  This is considered equivalent to a motion sensor adapted to detect a movement of the user, wherein the controller changes a flow rate of the air in response to the movement, as claimed by the applicant.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the scent delivery device as disclosed by Manne by having a motion sensor adapted to detect a movement of the user, wherein the controller changes a flow rate of air in response to the movement, as claimed by the applicant, with a reasonable expectation of success, as Adachi teaches a scent delivery device with controlled delivery of the scent to keep the atmosphere comfortable, comprising a control device for controlling the operation of the scent delivery device, a ventilation duct having an intake port and a discharge port opened to the outside, and the ventilation duct includes a blower, i.e. fan, a solid fragrance is provided in a container, wherein the blower sucks air through the suction port towards the discharge port, picks up scent from the solid fragrance and the fragranced air is delivered to the outside through discharge port,  and a seating sensor, i.e. motion sensor, that detects a user, and the operation unit main body, i.e. control device, controls the operation of the blower according to the operation of the seating sensor, whereby when a user is detected by the seating sensor the seating sensor sends an output signal to the control device which operates the air flow rate of the blower to supply a small fragranced air amount from the scent delivery device, and if the seating sensor, detects the user for a predetermined time, the control device increases the rotational speed of the blower to increase the flow rate of air to a medium fragranced air amount, thereby efficiently maintaining a comfortable atmosphere without excessive fragrance that can make the user uncomfortable (see page 4).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759